Citation Nr: 1723278	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, other than the residuals of a right shoulder shell fragment wounds (SFW) to muscle groups II and IV, including residual scarring, to include as secondary to the service-connected right shoulder SFW to muscle groups II and IV, including residual scarring.

2.  Entitlement to an increased rating for right shoulder SFW to muscle groups II and IV, including residual scarring, rated as 20 percent disabling prior to July 31, 2006 and 30 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 14, 2007.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966 and from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.  The December 2006 rating decision, in pertinent part, denied service connection for degenerative changes of the right shoulder.  The Board has recharacterized this issue to encompass any right shoulder disability, other than the residuals of right shoulder SFW to muscle groups II and IV (to include residual scarring).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The December 2009 rating decision, in pertinent part, continued a 20 percent rating for the residuals of right shoulder SFW to muscle groups II and IV.

This matter was most recently before the Board in April 2016, when it was remanded for further development.  At that time, the Board noted TDIU was an element of the Veteran's increased rating claim for the residuals of right shoulder SFW to muscle groups II and IV because unemployability had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision that increased the rating assigned for the residuals of right shoulder SFW to muscle groups II and IV to 30 percent, effective July 31, 2006, the date of the Veteran's increased rating claim for the disability.  The November 2016 rating decision also granted TDIU, effective August 14, 2007, based on facts found, resulting in a staged rating during the requisite appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Ultimately, the November 2016 rating decision resulted in a partial grant of the benefits sought on appeal as a 30 percent rating is not the highest schedular rating available for the residuals of SFW to muscle groups II and IV and the effective date assigned for TDIU does not extend back to the date of the Veteran's increased rating claim.  Thus, the issues remain on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Board remanded the Veteran's service connection claim for a right shoulder disability, other than the residuals of right shoulder SFW to muscle groups II and IV, so the AOJ could obtain an opinion addressing several questions.  First, the Board directed the selected examiner to opine as to whether it is at least as likely as not that right shoulder degenerative joint disease manifest within one year of the Veteran's separation from service.  Second, the Board asked the selected examiner to address whether the Veteran has any current right shoulder disability, other than the residuals of right shoulder SFW to muscle groups II and IV, that is at least as likely as not the result of disease or injury in service.  Finally, the Board indicated the selected examiner must address whether it is at least as likely as not that the service-connected residuals of right shoulder SFW to muscle groups II and IV caused or aggravated any other current right shoulder disability.  The AOJ scheduled the Veteran for a new examination in November 2016 to obtain the requested opinion.

The Board finds the November 2016 opinion inadequate for several reasons.  First, the November 2016 examiner did not address whether it is at least as likely as not that right shoulder degenerative joint disease manifest within one year of the Veteran's separation from service.  Second, the November 2016 provided a vague, non-specific opinion regarding direct service connection that did not address any of the specifically diagnosed right shoulder conditions noted in the Board's April 2016 remand.  Third, the November 2016 examiner provided an aggravation opinion for a condition that pre-existed service, as opposed to a secondary service connection opinion in accordance with the provisions of 38 C.F.R. § 3.310.  The inadequate November 2016 opinion does not constitute substantial compliance with the Board's prior directives.

The Board also finds further efforts should be made to ensure all available treatment records for the right shoulder have been associated with the claims file.  In May 2016, the Veteran provided a release to obtain outstanding private treatment records from W.S., M.D.  Unfortunately, it appears this release was misdated, as being signed in May 2015, and it was rejected by the VA Private Medical Records Retrieval Center.  The Board acknowledges the AOJ attempted to correct this issue by soliciting another release in a June 2016 letter to the Veteran; however, this letter did not clearly explain why a new release was necessary. 

As noted in the Board's April 2016 remand, the TDIU issue is inextricably intertwined with the Veteran's service connection claim for a right shoulder disability, other than the residuals of right shoulder SFW to muscle groups II and IV, as well as the rating assigned the residuals of right shoulder SFW to muscle groups II and IV.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Ask the Veteran to provide a new release to obtain outstanding private treatment records from W.S., M.D., clearly explaining that the previously identified records have not been obtained because the prior release was misdated when submitted and thereby considered expired by the VA Private Medical Records Retrieval Center.

3.  Schedule the Veteran for a new examination with an examiner other than the November 2016 examiner to obtain an opinion regarding his service connection claim for a right shoulder disability, other than the residuals of right shoulder SFW to muscle groups II and IV.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  The selected examiner must specifically address the following questions:

(a) Is it at least as likely as not (a degree of probability of 50 percent or higher) that right shoulder degenerative joint disease manifest within one year of the Veteran's separation from service?

(b) Does the Veteran have a current right shoulder disability, other than the residuals of right shoulder SFW to muscle groups II and IV (to include residual scarring), that is at least as likely as not the result of disease or injury in service?

In the context of this question, the right shoulder diagnoses of: 1) degenerative joint disease, 2) adhesive capsulitis, 3) torn rotator cuff tendon, and 4) neurological impairment of the right shoulder must be specifically addressed, as all of these conditions have been diagnosed in the requisite appeal period (i.e., since July 2006).  Failure to address the etiology of these diagnoses and their potential relationship to the Veteran's military service will render the opinion inadequate.

(c) Does the Veteran have a current right shoulder disability, other than the residuals of right shoulder SFW to muscle groups II and IV (to include residual scarring), that is at least as likely as not proximately due to or aggravated by the service-connected residuals of right shoulder SFW?  The examiner must address the diagnoses of 1) degenerative joint disease, 2) adhesive capsulitis, 3) torn rotator cuff tendon, and 4) neurological impairment of the right shoulder.  For each of these diagnoses, the examiner must address both causation and aggravation separately for the opinion to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(d) Is it possible to separate the symptoms of the residuals of right shoulder SFW to muscle groups II and IV from the other right shoulder disabilities noted in the appeal period, to include degenerative joint disease, adhesive capsulitis, torn rotator cuff tendon, and neurological impairment of the right shoulder?  If it is not possible to clearly separate the symptoms of the other diagnoses from the already service-connected residuals of right shoulder SFW to muscle groups II and IV, this should be clearly stated.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

